Citation Nr: 0920721	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bipolar disorder claimed as aggravated due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to August 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

To establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, the Veteran must show both that he has (has had) 
additional disability caused by VA hospital care, or medical 
or surgical treatment (and not due to his own misconduct), 
and that the proximate cause of the additional disability was 
carelessness, lack of proper skill, error in judgment, or 
similar instance of fault (on the part of VA), or was an 
event not reasonably foreseeable.

The Veteran alleges that in May 2005, VA without explanation 
stopped his bipolar disorder medication, Divalproex 500 MG EC 
(delayed release) (Depakote).  Two weeks after he ran out of 
medication, he visited the Cheyenne VA Medical Center (VAMC) 
where his treating psychiatrist, K.R., D.O., advised him that 
the administrator of the Cheyenne VAMC had decided to 
discontinue brand-name prescription drugs in favor of generic 
brands.  One week later, the Veteran received his new 
(generic brand) medication, valproic acid, and found it to be 
less effective.  He was treated subsequently at Sheridan VAMC 
where his prescription for Depakote was reinstated.  The 
Veteran claims that having to go without his bipolar disorder 
medication for two weeks and then having to use a generic 
medication for one week aggravated his bipolar disorder such 
that he required hospitalizations at Sheridan VAMC and Hot 
Springs VAMC.  He also claims that his current functioning 
level is still worse than it was before May/June 2005.  

The evidence of record includes June to July 2005 outpatient 
treatment records from Cheyenne VAMC, June to July 2005 
inpatient treatment records from Sheridan VAMC, and August 
2005 to March 2006 inpatient treatment records from Hot 
Springs VAMC.  Such records include notations of the 
Veteran's mental status and course of treatment immediately 
following the switch in medications in June and July 2005, 
but do not include records pertaining to his mental status 
prior to the medication switch or information regarding VA's 
alleged decision to stop the Veteran's Depakote prescription 
and then switch a generic brand in May 2005.  The Veteran 
also testified at the March 2009 videoconference hearing that 
he continues to be treated by K.R., D.O. at Cheyenne VAMC.  
As such VA treatment records may contain pertinent medical 
information, and because they are constructively of record, 
they must be secured.  

Finally, the Veteran has not yet been afforded a VA 
examination for a medical opinion in this matter.  The record 
reflects that the Veteran was scheduled for three VA 
examinations in June 2006: the diabetes mellitus and joints 
examinations were cancelled because the Veteran failed to 
appear, and the mental disorder examination was cancelled 
because it was an incomplete request.  As medical guidance is 
necessary for the Board to properly address the medical 
questions involved, another VA examination should be 
arranged.

The Veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for his 
psychiatric disabilities, to include 
bipolar disorder, records of which are not 
already associated with the claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the Veteran.  The RO should specifically 
obtain complete records of all VA 
treatment or evaluation the Veteran 
received for his psychiatric disabilities 
at Cheyenne VAMC prior to June 2005 and 
from July 2005.  

2. 	The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
who must obtain a complete, pertinent 
history from the Veteran, review his 
claims file (including this remand), and 
provide opinions responding to the 
following:

(a) Does the factual evidence associated 
with the claims file show any chronic 
additional disability (i.e., aggravated 
bipolar disorder) following stoppage of 
the Veteran's prescription Depakote and 
switch to a generic brand?  If so, please 
identify the chronic disability (and 
associated impairment of function).  
Please also indicate whether the 
additional disability is due to the 
stoppage of Depakote or is due to other 
factors, such as the natural progression 
of the underlying disease process.  In 
addition, please indicate whether the 
record reflects any carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in the treatment (including 
medication prescriptions) provided, and 
also whether any additional disability is 
due to an event not reasonably foreseeable 
as a consequence of the treatment/care 
provided?  

The response to the questions posed should 
specifically include discussion whether 
the June to July 2005 hospitalization at 
Sheridan VAMC reflects an additional level 
of chronic disability and discussion of 
the factors requiring hospitalization 
(i.e., whether it was due to VA's stopping 
of the prescription for Depakote and/or 
the medication switch, the Veteran's 
noncompliance with treatment, a 
combination of the two, or other factors).

The examiner should explain the rationale 
for all opinions provided.  

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

